Citation Nr: 1207782	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-08 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for left shoulder disability.

2.  Entitlement to an effective date earlier than March 4, 2008, for the award of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to April 2001 and from February 2003 to October 2003.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 and September 2009 rating decisions of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran subsequently moved to Maryland and jurisdiction was subsequently transferred to the Baltimore, Maryland, RO.

The Veteran testified at a central office hearing before the undersigned Veterans Law Judge in December 2011.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent and credible lay evidence shows a continuity of symptomatology for the Veteran's left shoulder symptomatology since active service. 

2.  Nothing in the record prior to March 4, 2008, can be construed as an informal claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  A left shoulder disability was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).

2.  The criteria for an effective date prior to March 4, 2008 for the grant of service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's PTSD claim arises from an appeal of the effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with regard to this issue.

With regard to the service connection claims, the Veteran was sent a letter in April 2006 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a December 2011 central office hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Left Shoulder Claim

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The October 2006 VA medical examiner diagnosed left shoulder impingement syndrome with osteopoikilosis.  Later VA treatment records confirm this diagnosis.  Thus, the current disability requirement of a service connection claim has been met here. 

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.   Davidson, 581 F.3d 1313.  The Veteran's service treatment records show no complaints of or treatment for a shoulder disability in service. While an August 2003 Post-Deployment Health Assessment indicated that he developed muscle aches; swollen, stiff, or painful joints; and weakness during deployment, the accompanying report of medical assessment refers only to backache and ankle problems during service, for which he did not seek treatment.

Although there is no medical documentation of an in-service left shoulder injury, the Veteran has provided lay evidence, in the form of his subjective medical history, personal statements, and testimony, regarding an in-service onset of shoulder pain.  Service connection may alternately be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  While the Veteran's statements are not corroborated by any medical evidence during service, the post-service medical records do suggest continuity of treatment between a current disorder and service.  Specifically, VA treatment records dated in January 2004, shortly after his period of active duty, show complaints of persistent left shoulder pain without an identified onset or any recent trauma.  Similarly, private treatment records and more recent VA treatment records likewise show complaints of left shoulder pain.  Moreover, the Veteran himself has provided statements and testimony regarding ongoing symptoms of pain.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994)(finding that a lay person, such as the Veteran, is competent to provide testimony provide or statements relating to symptoms such as pain).  The Board finds no evidence of record which would cast suspicion on the Veteran's credibility, and he is therefore found to be credible.  Thus, continuity of symptomatology is established through the medical and lay evidence of record.  The benefit sought on appeal is accordingly granted.

PTSD Claim

In his December 2010 VA Form 9, the Veteran contends that service connection for PTSD should be effective dating back to the date of his discharge because his symptoms began in service.  

Generally, the effective date of an award of service connection is the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  If a claim is received within one year after separation from service, an effective date of the day following separation from active service may be assigned.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

As noted above, the Veteran's final tour of active service ended in October 2003.  Therefore, in order to warrant an effective date back to the day after separation, a claim for service connection would have to have been received on or before October 2004.  In this case, the Veteran's claim of service connection for PTSD was received on March 4, 2008, more than four years after his separation.  As such, the special provisions of 38 C.F.R. § 3.400(b)(2) do not apply.  Therefore, the date of receipt of claim is later than the date entitlement arose and so the effective date of service connection is that later date of March 4, 2008.

The Board has also considered whether the record contains any additional evidence that may be construed as an earlier informal claim.  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a).  An informal claim must identify the benefit sought.  Id.  In this case, however, the Veteran did not file an informal claim of service connection prior to the formal claim in March 2008.  Since submission of his claim on March 4, 2008, the Veteran has submitted records, including private treatment records, bills from that treatment, and letters from his private treatment providers, indicating that he had been treated for PTSD as early as November 2006.  However, the issue at hand is not when the Veteran's PTSD was first treated or even when his symptoms began.  For the purposes of establishing an effective date for the grant of service connection, the critical date is that upon which the Veteran first informed VA of his intent to seek disability benefits for this condition.  As such, none of these additional records constitute an informal claim of service connection for PTSD.  Similarly, while VA treatment records show the Veteran hospitalized for psychiatric treatment beginning on February 28, 2008, several days prior to the formal claim, this treatment is not itself sufficient to constitute an informal claim of service connection.  Cf. 38 C.F.R. § 3.157(a) (allowing for a report of examination or hospitalization to be accepted as an informal claim for increase or to reopen, but not service connection).  Finally, the Veteran's earlier claim in March 2006 does not include reference to PTSD or any other acquired psychiatric disability.  Thus, the Board finds no earlier informal claim upon which an earlier effective date can be based.  Therefore, the currently assigned date of March 4, 2008, is appropriate and there is no basis for an award of service connection for PTSD prior to that date.


ORDER

Service connection for a left shoulder disability is granted, subject to governing criteria applicable to the payment of monetary benefits.

Entitlement to an effective date earlier than March 4, 2008, for service connection for posttraumatic stress disorder (PTSD) is denied.


REMAND

With respect to the bilateral hearing loss claim, the Board finds that additional development is required.  

VA treatment records, including the September 2006 VA audiology examination, show bilateral hearing loss.  Likewise, the Veteran's service records show noise exposure during his active duty service.  Specifically, in his August 2003 Post-Deployment Health Assessment, the Veteran noted that he was often exposed to loud noises.  Unfortunately, the September 2006 VA audiology examination did not provide a medical nexus opinion.  Accordingly, a new medical examination and opinion are necessary.  See 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Additionally, the Board notes that the Veteran's hearing at the time of his April 2000 entrance examination did not completely fall within the normal range.  See Hensley v. Brown, 5 Vet. App. 155 (1993)(noting that the threshold for normal hearing is from 0 to 20 decibels).  Specifically, the Veteran's pure tone threshold level for his right ear at 6000 Hertz was 60 decibels.  While this is not one of the frequencies used in determining disability due to hearing impairment for VA purposes, the examiner is still asked to determine whether this suggests a preexisting right ear hearing disability and, if so, to what extent that preexisting right ear hearing disability was aggravated by the Veteran's active duty service beyond its natural progression.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any bilateral hearing loss found to be present. Specifically, the VA audiologist should address the following questions: 

a.  Does the Veteran currently have hearing loss as defined by VA (i.e., hearing in either ear has an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  at 40 decibels or greater; or the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test is less than 94 percent.  See 38 C.F.R. § 3.385)? 

b.  Does the abnormal right ear pure tone threshold level noted on the April 2000 entrance examination (60 decibels at 6000 Hertz) demonstrate a preexisting right ear hearing disability?

i.  If so, does the current level of hearing disability suggest impairment beyond the natural progress of this preexisting right ear hearing loss?

ii.  Is it at least as likely as not (i.e., 50 percent or more probable) that any additional hearing loss beyond the natural progress of that which preexisted service is attributable to the Veteran's military service to include significant noise exposure? 

iii.  If no preexisting right ear hearing disability is found, it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's right ear hearing loss is attributable to the Veteran's military service to include significant noise exposure?

c.  Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's left ear hearing loss is attributable to his military service to include significant noise exposure?

The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached. 

2.  Thereafter, readjudicate the claim of entitlement to service connection for bilateral hearing loss in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


